Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the original filing of April 27, 2020.  Claims 1-20 are pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-4, 7-9, 11-13 and 16-27 are allowed. 

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1: the prior art of record does not teach or render obvious the limitations ”wherein the storage hardware storing one or more services configured to execute on the processing hardware, the services implemented via the 
Regarding Claim 9: the prior art of record does not teach or render obvious the limitations ” receiving, at a first client stub of a first one of the services, a request by an application to access the first service, the first client stub and the application both executing in the first client container; receiving, at a manager module, a request from the first client stub of the first services for connection information to a first service provider of the first service; if an instance of the first service is available, returning, by the manager module to the first client stub, the connection information for the first service provider of the first service, the first service 
Regarding Claim 17: the prior art of record does not teach or render obvious the limitations ”wherein executing a host operating system on the processing hardware, the host operating system managing the execution of containers, the containers comprising respective processes managed by the host operating system, each container comprising an isolated environment within which processes thereof execute in isolation from processes on the computing device; based on a determination that a container does not already exist for a corresponding user, automatically creating a new container for the user; based on a determination that an attempt to access a network resource is an attempt to access an untrusted network resource, activating the container to handle the untrusted network resource; and based on the container being activated, blocking access to untrusted network resources from the host operating system and blocking access to trusted network resources from the container.” as recited in independent claim 17, in combination with the other limitations of the claim.


The prior art references of record either alone or in combination does not teach or render obvious the limitations as recited in independent claims 1, 9 and 17 as presented.
Regarding claims 2-4, 7-9, 11-13, 16, 18-27, the claims are allowable based at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Friday, November 5, 2021

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436